PER CURIAM.
We treat the pleading filed by appellant Doyle as a Petition for Certiorari ‘and deny the petition finding the trial court’s order prohibiting Robert John Doyle from filing further pro se pleadings, motions, or petitions challenging his conviction and sentence in case number 84-005121 entirely proper.
ORDER TO SHOW CAUSE
Further, Robert John Doyle has filed numerous postconviction appeals regarding his conviction and sentence in lower tribunal case number 84-00512Í. Our preliminary review of those prior postconviction proceedings evidences that Robert John Doyle has engaged in the filing of appeals on claims that were successive, time-barred, or otherwise wholly without merit. We therefore order Robert' John Doyle within thirty (30) days from the date *404of this order, to file a response and to show cause why this Court should not prohibit him from submitting further pro se appeals, petitions, motions or other pleadings regarding case number 84-005121, unless such pleadings are signed by an attorney who is a duly licensed member of The Florida Bar in good standing.